Examiner’s Comment
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a control circuit to operate a switch of a DC-DC converter, the control circuit comprising: a modulation circuit, configured to selectively operate the DC-DC converter, in a given switching control cycle, in one of a transition mode (TM) operation and a continuous conduction mode (CCM) operation according to: an error signal that represents a difference between a reference signal and a second signal that represents a controlled parameter of the DC-DC converter; and a first signal; that represents an inductor current of the DC-DC converter; the modulation circuit being configured, for a given switching control cycle, to: provide the first input signal to cause the output circuit to turn the switch off in the given switching control cycle, when the first signal is greater than or equal to the error signal; and provide the second input signal to cause the output circuit to turn the switch on in the given switching control cycle in response to an earlier one of: the first signal decreasing to a reference voltage that represents a zero crossing of the inductor current for the TM operation; and the first signal decreasing to a valley reference signal that represents a non-zero value of the inductor current for the CCM operation, in combination with all the limitations set forth in claim 1. 	Regarding claim 7, the prior art fails to teach or disclose a method to operate a DC-DC converter, the method comprising: generating a first voltage signal that is offset .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838